 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1430 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Honoring and saluting golf legend Juan Antonio Chi Chi Rodriguez for his commitment to Latino youth programs of the Congressional Hispanic Caucus Institute. 
 
 
Whereas Juan Antonio Chi Chi Rodriguez taught himself how to play golf; 
Whereas Rodriguez’ strive for perfection, along with his uncompromising sportsmanship, resulted in a lifetime 38 professional wins, including 8 PGA Tour wins and 22 Senior PGA Tour wins; 
Whereas Rodriguez was the first Puerto Rican inducted into the World Golf Hall of Fame and was elected to the World Humanitarian Sports Hall of Fame in 1994; 
Whereas the Congressional Hispanic Caucus Institute (CHCI), a Latino youth leadership development and educational organization in the United States, honored Rodriguez with the CHCI Service Award for his ongoing commitment to providing opportunities for Latino youth to succeed; 
Whereas Rodriguez is a supporter of CHCI’s Fiesta de Golf Scholarship Challenge, and helped raise more than $824,000 for CHCI’s Scholarship Awards Program the past three years; 
Whereas Rodriguez’ efforts resulted in financial support for more than 430 scholarships over the past three years to help Latino youth to attend institutions of higher education; 
Whereas Rodriguez remains active with his own Chi Chi Rodriguez Youth Foundation, which funds the Chi Chi Rodriguez Academy, whose mission is to assist at-risk children by improving their self-esteem, character, work ethic, social adjustment, and academic performance, using the golf course as a living classroom; 
Whereas Rodriguez has helped raise more than $4 million for his youth foundation, which annually brings 600 children from Latino and non-Latino low-income families or broken homes to a municipal golf course to learn responsibility and discipline by working at the various jobs in golf; 
Whereas the Chi Chi Rodriguez Academy’s program is based on love and respect, one that builds confidence, instills discipline and provides positive educational experiences; and 
Whereas the Chi Chi Rodriguez Youth Foundation has earned a number of awards, including the National Golf Foundation Award for the Best Youth Program in the United States in 1986, the Pinellas County Sports Salute XVIII for working with youth in 1990, the 758th Point of Light in 1992, the Gannett Company’s USA Weekend Most Valuable Athlete Award in 1983, based on an athlete's contribution, caring and commitment off the field, and the Robie Award for Humanitarianism, presented by the Jackie Robinson Foundation in 1996: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and salutes Juan Antonio Chi Chi Rodriguez for his contributions to the successful programs of the Congressional Hispanic Caucus Institute for Latino youth and his lifelong leadership in shaping the lives of at-risk youth who benefit from the generosity and devotion of the Chi Chi Rodriguez Youth Foundation; and 
(2)directs the Clerk of the House of Representatives to make available an enrolled copy of this resolution to the Congressional Hispanic Caucus Institute and to the Chi Chi Rodriguez Youth Foundation. 
 
Lorraine C. Miller,Clerk.
